In a proceeding to invalidate petitions designating the respondents-respondents as candidates in the Republican Party Primary Election to be held on September 10,1981 for the party position of member of the Suffolk County Republican Committee, the appeal is from a judgment of the Supreme Court, Suffolk County (Baisley, J.), dated August 24, 1981, which dismissed the proceeding. Judgment affirmed, without costs or disbursements. No opinion. Damiani, J.P., Gibbons, Gulotta and Bracken, JJ., concur.